Affirmed and Opinion Filed November 21, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00510-CR

                    EX PARTE: LONNIE KOMAHCHEET


               On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. WX2291158-Q

                        MEMORANDUM OPINION
                 Before Justices Myers, Pedersen, III, and Garcia
                            Opinion by Justice Myers
      Lonnie Komahcheet appeals the trial court’s order denying him relief sought

by his pretrial application for habeas corpus seeking a reduction of his bond. In a

single issue, he argues the trial court abused its discretion by refusing to further

reduce the bond because the remaining amount is unreasonable and excessive. We

affirm.

                                    Discussion

      In his only issue, appellant contends he presented substantial evidence that the

bond was excessive; he posed no flight risk; he was a working student; had ties to

the community; and has no criminal record. He also argues the State did not rebut
this evidence and that, accordingly, the bond amount of $200,000 was excessive and

oppressive and should be reversed by this Court.

      We review the trial court’s denial of a bond reduction request under an abuse

of discretion standard. See Ex parte Rubac, 611 S.W.2d 848, 850 (Tex. Crim. App.

[Panel Op.] 1981); Ex parte Miller, 442 S.W.3d 478, 481 (Tex. App.—Dallas 2013,

no pet.); see also TEX. CODE CRIM. PROC. art. 17.15. To determine whether a trial

court abused its discretion, we must decide whether the trial court acted without

reference to any guiding rules or principles, or whether the act was arbitrary or

unreasonable. See Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App.

1990); Miller, 442 S.W.3d at 281. Merely because a trial court decides a matter

within its discretion in a different manner than an appellate court would in a similar

circumstance does not demonstrate that an abuse of discretion has occurred.

Montgomery, 810 S.W.3d at 380; Miller, 442 S.W.3d at 281.

      The primary purpose of an appearance bond is to secure the presence of a

defendant at trial on the offense charged. Ex parte Vasquez, 558 S.W.2d 477, 479

(Tex. Crim. App. 1977); Miller, 442 S.W.3d at 282. In determining the amount of

bail to set, the trial court is guided by the following rules: (1) the bail should be

sufficiently high to give reasonable assurance that the undertaking will be complied

with; (2) the power to require bail is not to be so used as to make it an instrument of

oppression; (3) the nature of the offense and the circumstances under which it was

committed are to be considered; (4) the ability to make bail is to be considered; and

                                         –2–
(5) the future safety of a victim of the alleged offense and the community may be

considered. TEX. CODE CRIM. PROC. art. 17.15; see also Ex parte Welch, 729 S.W.2d

306, 309 (Tex. App.—Dallas 1987, no pet.). Relevant facts to be considered in

determining the amount of bond include the accused’s work record; family and

community ties; length of residency; previous criminal record; conformity with the

conditions of any previous bond; the existence of outstanding bonds; any

aggravating circumstances alleged to have been involved in the charged offense; and

the range of punishment for the charged offense. Ex parte Rubac, 611 S.W.2d at

849–50.

      The person seeking the reduction has the burden of demonstrating the bail is

excessive. See Ex parte Rodriguez, 595 S.W.2d 549, 550 (Tex. Crim. App. [Panel

Op.] 1980); Miller, 442 S.W.3d at 281. Although the ability or inability of the

accused to make bail is a factor to be considered, that factor alone does not control

the amount of bail. See Ex parte Charlesworth, 600 S.W.2d 316, 317 (Tex. Crim.

App. [Panel Op.] 1980); Miller, 442 S.W.3d at 281.

      Appellant has been charged with intoxication manslaughter, a second-degree

felony with a maximum penalty of twenty years in prison. See TEX. PENAL CODE §§

12.33, 49.08. Appellant admitted at the scene to having smoked marijuana and

drinking alcohol prior to the collision, which resulted in the death of the

complainant, Lesley Mandujana. The fatality occurred on April 22, 2022 and

appellant’s bond was originally set at $250,000 on April 23, 2022. Two days later,

                                        –3–
on April 25, he filed his pre-trial application for writ of habeas corpus seeking a bond

reduction and a hearing was held the following day. At the time of the hearing, the

investigation into the collision was ongoing and the results of appellant’s blood test

were not available.

      The probable cause affidavit that accompanied appellant’s warrant of arrest

indicates that he ran a red light and struck a car, a Ford Fiesta, being driven by Lesley

Mandujana, causing it to strike a third vehicle driven by Emily Zepeda. Mandujana

was pronounced dead at the scene.

      City of Garland paramedic Jeremy Sanford examined appellant at the scene

of the collision. He performed a field assessment on appellant and determined that

he was alert and oriented. Appellant complained of shoulder pain from his seatbelt

but declined to be treated further or taken to the hospital. While assessing appellant,

Sanford smelled alcohol on appellant’s breath and alerted the officers at the scene.

One of the officers at the scene was a certified instructor in Standard Field Sobriety

Testing (SFST). He performed the Horizontal Gaze Nystagmus test on appellant,

observing six out of six possible clues indicating intoxication. The officer was

unable to conduct further SFST because appellant’s family arrived at the scene and

told him not to cooperate with the police.

      Appellant was placed in a police car, away from his family, read his Miranda

rights, and then agreed to talk to the officer. Appellant was nineteen years of age at

the time of the collision. Appellant initially denied consuming any alcohol, but he

                                          –4–
admitted to having smoked just enough marijuana earlier that day “to get high.”

When confronted with the smell of alcohol on his breath, appellant admitted to

having “had a beer.” Appellant refused to provide a breath sample at the scene and

subsequently refused to voluntarily provide a blood sample. Two open cans of

Michelob Ultra Organic Seltzer were found in appellant’s car at the scene of the

crash. The inside of the vehicle had a strong odor of an alcoholic beverage.

      At the April 26th hearing, appellant’s counsel pointed out that the probable

cause affidavit notes that a bystander at the scene reported to one of the officers that

appellant “seemed like he wasn’t all there” and may have had a head injury. Counsel

then called Guadalupe Rodriguez, appellant’s mother, who testified that appellant

has never been arrested for anything or been in trouble with the law before. He had

graduated from high school, was living with her and his family, and attending classes

at community college. Appellant was working for Door Dash and had been working

prior to that for Home Depot until he was laid off during the COVID-19 pandemic.

Rodriguez testified that appellant was a “home body” who mostly stayed home and

did not have a drug or alcohol problem. Rodriguez stated that her yearly income is

“over $100,000” and she has a mortgage payment of “almost” $2,000 as well as a

car payment. She testified that she did not have enough money to pay a bond

company $25,000 (ten percent of $250,000) and agreed there was “no way” she

could make the bond as current set. She testified that she told appellant not to talk

to the police at the scene of the accident.

                                          –5–
      Appellant’s counsel argued that the facts surrounding the collision were

“nebulous at best”; appellant might not be at fault; the determination that appellant

had run a red light was not proven by evidence; he might have had a head injury;

and he was not a danger to the community. Counsel requested that the bond amount

be lowered from $250,000 to $25,000. The State opposed lowering the bond amount

to $25,000 and argued the safety of the community should be considered, taking into

account that appellant was underage and admitted having been drinking alcohol and

smoking marijuana prior to the collision.

      The trial court found that appellant was 19, had not been in trouble before,

and had ties to the community. However, the court was troubled by the nature of the

offense which resulted in someone’s death, and by appellant’s drug and alcohol use.

Out of concerns for the safety of the community, the court only partially granted

appellant’s writ and reduced the bond to $200,000.

      At a reconsideration hearing held on May 3, 2022, defense counsel called

Jeremy Sanford and questioned him as to whether he had been informed at the scene

that someone thought appellant might have a head injury. Sanford testified that he

was not told that, but the information would not have changed the way he assessed

appellant at the scene, and that appellant was alert and oriented. Counsel also called

Officer Thomas Griffith, who had written the probable cause affidavit, and asked

him if he had spoken to the bystander who thought appellant might have a head

injury. Officer Griffith said he had not.

                                            –6–
      Appellant’s mother also testified, and her testimony was largely the same as

it had been at the April 26th hearing. She testified that she did not think she could

pay a $25,000 bond, nor could she come up with $2,500 for a bond. On cross-

examination she testified that she did not know where appellant had been going prior

to the collision and did not know where he obtained the alcohol and marijuana that

day. The trial court found there was no reason to change the April 26th bond order

and that it would remain in place.

      Turning to our analysis, the $200,000 bond set by the trial court, although on

the higher end of the range, is within the range of bond amounts approved for other

cases involving comparable offense. E.g., Lawhon v. State, Nos. 03-15-00265-CR,

03-15-00277-CR, 03-15-00288-CR, 2015 WL 7424763 (Tex. App.—Austin Nov.

20, 2015, no pet.) (mem. op., not esignated for publication) (approving $150,000

bond for each of two manslaughter charges); Ex parte Rincon, No. 04-13-0071-CR,

2014 WL 2443870 (Tex. App.—San Antonio May 28, 2014, no pet.) (mem. op., not

designated for publication) (approving $100,000 bond for intoxication manslaughter

charge); Ex parte Jozwiak, No. 05-04-01570-CR, 2005 WL 110357 (Tex. App.—

Dallas Jan. 20, 2005, no pet.) (not designated for publication) (approving $200,000

bond for each of ten manslaughter charges); Ex parte Leonides, No. 03-01-00641-

CR, 2002 WL 189057 (Tex. App.—Austin Feb. 7, 2002, no pet.) (not designated for

publication) (approving bail set at $175,000 for intoxication manslaughter charge).



                                        –7–
      As for the accused’s ability to make bail, appellant did not testify regarding

his ability to make bail. He relied instead on testimony from his mother, who did

not provide any testimony regarding appellant’s income or savings, if any.

Additionally, there is testimony from which the court could reasonably infer

appellant was employed and, thus, had at least some income. Without more specific

and detailed evidence related to appellant’s ability or inability to make bail, we

cannot say the trial court would have abused its discretion in finding this factor did

not favor a greater reduction in bail. E.g., Ex parte Coleman, No. 09-17-00484-CR,

2018 WL 1415520, at *2 (Tex. App.—Beaumont Mar. 21, 2018, no pet.) (mem. op.,

not designated for publication) (“Coleman presented no testimonial or documentary

evidence regarding his assets and financial resources.”); Lawhon, 2015 WL

7424763, at *2 (noting Lawhorn did not testify regarding his ability to make bail,

and relied instead on the testimony of his mother, who did not provide any testimony

regarding Lawhorn’s income or savings); Cooley v. State, 232 S.W.3d 228, 236

(Tex. App.—Houston [1st Dist.] 2007, no pet.) (noting ability to make bail factor

will not favor bond reduction “when the defendant makes vague references to

inability to make bond without detailing his specific assets and financial

resources.”).

      In claiming the amount of bail in this case is oppressively high, appellant cites

cases involving different offenses in which the reviewing courts reduced the bail

amount after finding it was excessive. There are, however, significant factual

                                         –8–
differences between these cases and the case before us. E.g., Ludwig v. State, 812

S.W.2d 323, 325 (Tex. Crim. App. 1991) (bond reduced from $1,000,000 to $50,000

in capital murder case where circumstances of offenses not developed at hearing);

In re Estrada, 398 S.W.3d 723, 727, 2008 WL 4958370 (Tex. App.—San Antonio

2008, no pet.) (bond reduced from $1,000,000 to $600,000 in capital murder case);

Ex parte Durst, 148 S.W.3d 496, 501 (Tex. App.—Houston [14th Dist.] 2004, pet.

ref’d) (bail reduced from $1,000,000,000 per case to $150,000 per case, or a total of

$450,000, for appellant charged with third-degree felonies of bail-jumping and

tampering with evidence); Ex parte Beard, 92 S.W.3d 566, 573 (Tex. App.—Austin

2002, pet. ref’d) (bail lowered from $8,000,000 to $500,000 in capital murder case);

Ex parte Milburn, 8 S.W.3d 422, 427 (Tex. App.—Amarillo 1999, no pet.) (bond

reduced to $100,000 from $2,000,000 in case involving intentional and knowing

death of a child by blunt force; State presented no evidence concerning safety of

community if appellant released on bail); Ex parte McDonald, 852 S.W.2d 730, 735–

36 (Tex. App.—San Antonio 1993, no pet.) (bond reduced from $1,000,000 to

$75,000 in capital murder case where facts surrounding offense not developed at

hearing). We find nothing in the cases cited by appellant that compel us to conclude

the trial court abused its discretion, given the facts and circumstances presented here.

Moreover, there is nothing in the record to indicate the trial court set bail at an

amount “for the express purpose of forcing appellant to remain incarcerated”

pending trial. E.g., Ex parte Harris, 733 S.W.2d 712, 714 (Tex. App.—Austin 1987,

                                          –9–
no writ). On the contrary, the court reduced the amount of bail by $50,000, which

is consistent with an attempt to make bail more affordable for appellant.

      Regarding the future safety of the victim and the community, complainant

Lesley Mandujana was killed in the collision, and no evidence was presented

regarding the future safety of other victims. As for the safety of the community, the

offense for which appellant is charged involved a fatality, and appellant’s admitted

drug use and the open containers of alcohol found in the vehicle driven by appellant

also factored into the court’s determination. Given the offense for which appellant

was charged, the trial court could have reasonably concluded that appellant posed at

least some risk of safety to the community.

      To summarize, although some of the factors arguably support a greater

reduction in the bail amount than what the court authorized, others do not. The

burden was on appellant to prove bail was excessive, and the trial court did not abuse

its discretion in finding appellant failed to satisfy that burden. The record supports

that appellant is facing a serious charge that involved the death of an individual; that

the amount of bond is within the range of bail amounts approved in other cases; that

appellant failed to provide specific and detailed information regarding his ability to

make bail; and that he presents at least some risk to the community. Based on the

record here, we cannot say the trial court’s decision to not reduce bail beyond the

specified amount was outside the zone of reasonable disagreement. We therefore

overrule appellant’s issue.

                                         –10–
      The trial court’s order is affirmed.




                                             /Lana Myers//
                                             LANA MYERS
                                             JUSTICE
220510f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                        –11–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE EX PARTE: LONNIE                    On Appeal from the 204th Judicial
KOMAHCHEET                                   District Court, Dallas County, Texas
                                             Trial Court Cause No. WX2291158-
No. 05-22-00510-CR                           Q.
                                             Opinion delivered by Justice Myers.
                                             Justices Pedersen, III and Garcia
                                             participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

AFFIRMED.

Judgment entered this 21st day of November, 2022.




                                      –12–